Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1, 7, 10, and 13 have been amended.
No claims have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7, and 13 (referring to claim 1 as the exemplary claim) recite the limitation:
“…the business context data being retrieved from a repository of customer support data, customer support data from the repository of customer support data comprising the business context data, the business context data comprising contextual customer information relevant to the customer issue…”
In light of the amendments, the Examiner does not understand the difference between “business context data” and “customer support data.”  Specifically, the limitation recites that the “business context data” and “customer support data” both reside in the same repository, which is fine.  However, the limitation then recites that the “customer support data” comprises the “business context data.”  Although the limitation then recites that the “business context data” comprises “contextual customer information,” the Examiner asserts that since the “customer support data” is only comprised of the “business context data” then it is being interpreted that the “customer support data” is also comprised of the “contextual customer information.”  As a result, the Examiner asserts that there is no difference between the “business context data and the “customer support data,” and, therefore, does not understand the scope and significance of including “customer support data” in the claim. 
In regards to claims 1, 7, and 13, the Examiner is uncertain as to what a “closed-loop controller system” is exactly supposed to be.  Upon review of the specification, the Examiner asserts that there is never any disclosure of what “closed-loop” is supposed to signify and simply states that the “closed-loop controller system” is comprised of artificial intelligence.  In other words, the specification does not provide the necessary metes and bounds of a “closed-loop controller system.”  It is unclear as to how the “closed-loop controller system” is any different from any other artificial intelligence system that performs the processes of the claimed invention.  That is to say, how does adding “closed-loop,” labeling “artificial intelligence,” or that the “closed-loop controller system” is comprised of simply artificial intelligence differentiate itself from artificial intelligence or the artificial intelligence recited in the art of record?  Although the applicant has argued that Merriam-Webster defines “closed loop” as an automatic control system in which an operation is regulated by feedback, the Examiner asserts that ¶ 19 of the applicant’s specification further defines that the “closed-loop controller system” may include an AI module and that in another embodiment it is provided as a service from the service provider server.  ¶ 20 then recites that the “closed-loop controller system” performs an AI enabled customer support system optimization operation that improves processor efficiency, and thus the efficiency of the information handling system, facilitating the AI enabled customer support system optimization operation.  ¶ 21 then recites that the AI enabled customer support system may include a “closed-loop controller system.”  ¶ 22 then flips the understanding again by then reciting that the “closed-loop controller system” may include an AI module.
As a result, the Examiner asserts that the metes and bounds of what the “closed-loop controller system” is exactly supposed to be remains unclear.  Although Figure 3 discloses the process and logic, the Examiner asserts that what the “closed-loop controller system” is exactly supposed to be, i.e. what are the structural elements that perform this function, is unclear, i.e. the metes and bounds are unknown.  As was previously stated it is unclear as to how the “closed-loop controller system” is any different from any other artificial intelligence system that performs the processes of the claimed invention using feedback logic.  To put it another way, how does this generic recitation differentiate from the closed-loop AI system of Kannan?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kannan et al. (US PGPub 2013/0282430 A1).
In regards to claims 1, 7, and 13, Kannan discloses (Claim 1) a computer-implementable method for providing customer support within a customer support environment, comprising; (Claim 7) an information handling system comprising; (Claim 13) a non-transitory, computer-readable storage medium embodying computer program code for providing customer support within a customer support environment, the computer program code comprising computer executable instructions configured for: 
In regards to:
(Claim 7) a hardware processor;  
(Claim 7) a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code for providing customer support within a customer support environment, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for
(Fig. 6 – 8, 10):
receiving a customer issue associated with a particular customer (¶ 55, 79, 100, 101, 105 wherein the system receives calls from customer regarding customer issues); 
classifying the customer issue (¶ 79 wherein customer issues are classified); 
determining a solution to the customer issue, the determining the solution using business context data to determine the solution, the business context data being retrieved from a repository of customer support data, customer support data from the repository of customer support data comprising the business context data, the business context data comprising contextual customer information relevant to the customer issue (¶ 58, 61, 79, 100, 108 wherein the system determines a solution for the customer issue and wherein the solution is determined on attributes or nature of the interaction (i.e. context) that correspond to the particular issue.  As a non-limiting example, the solution determined can be based on geography, product type, customer engagement stage, customer value, customer behavior, customer intent, and so forth.  The business context information is retrieved from a database of information that provides some level of customer support and as the customer support data comprises the business context data and the business context data is retrieved from a repository of customer support data that comprises the business context data then Kannan also discloses a repository of customer support data that stores business context data that can be retrieved by the system in order to determine a solution for the customer issue.  Additionally, the business context data comprises contextual customer information as the context (e.g., issue) comprises information about the customer’s experience, for example, as the customer’s experience is relevant to the issue as it is used for improving the system by determining what solutions and/or approaches has proven to be helpful.  See also ¶ 21, 25, 77, 97, 101
In summary, Kannan discloses ¶ 24, 27, 55, 58, 79, 100 – attributes or nature of the interaction (which is equivalent to “business context data”), ¶ 25, 65, 108 – predicted intent that is based on historical information and customer experience (which is equivalent to “contextual customer information”), and ¶ 58, 61, 77, 79, 100, 101 information associated with the customer issue, business context, and customer support proficiency, or combination thereof (which is equivalent to “customer support data”)); 
In regards to:
identifying an optimum support issue resolution option; 
implementing the optimum support issue resolution option 
(¶ 58, 61, 79, 100, 107, 108 wherein the system analyzes the customer issue and characteristics of the current issue and known issues based on the issue classification utilized by the system in order to identify the best manner to resolve the customer’s issue that can further be used to help an agent to respond to and assist the customer with their issue.  Based on the results of the analysis, i.e. identified resolution, the system will then implement the resolution); and
measuring customer satisfaction regarding the support issue resolution(¶ 8, 19, 20, 77, 79, 94, 101, 107 wherein the system updates its knowledgebase in order to use the results of the current interaction, e.g., was the customer’s issue resolved, was the handling of the issue carried out in an effective manner, and etc..  In other words the system measures the customer’s satisfaction based on how the issue was handled and the resolution provided and uses this measurement in order to learn from and improve itself in order to improve how future interactions are handled.); and wherein
the customer support environment comprises a closed-loop controller system and a case manager user device, the case manager user device interacting with the closed-loop controller via a network, the closed-loop controller system executing on a hardware processor of an information handling system, the closed-loop controller system performing a customer support system optimization operation, the customer support optimization operation improving functionality of the information handling system (As best understood in light of the rejection under 35 USC 112(b), see ¶ 28 wherein artificial intelligence is used to process the information, i.e. a closed-loop controller system is disclosed.; ¶ 61, 63, 77, 79, 98, 99 As discussed above, and additionally herein, the system collects and analyzes historical and current information related to interactions, the manner in which they were handled, and how they are currently being handled in order to determine the best manner to handle the current (and future) interactions, which includes assigning an agent to the customer and helping the agent (based on the results of the machine learning process) with resolving the customer’s issue, i.e. a case manager user device that is interacting with the closed-loop controller (i.e. artificial intelligence) is disclosed; ¶ 19, 64, 71, 77, 93, 94, 97, 99 wherein the system learns over time in order to improve itself and provide the best experience for its customers, thereby optimizing its functionality with regards to addressing customer needs and experience). 
In regards to claims 2, 8, and 14, Kannan discloses the method of claim 1 (the system of claim 7; the non-transitory, computer-readable storage medium 13), wherein: the measuring customer satisfaction comprises identifying customer dissatisfaction associated with customer issues of the particular customer (¶ 8, 19, 20, 77, 79, 94, 101, 103, 107 wherein the system updates its knowledgebase in order to use the results of the current interaction, e.g., was the customer’s issue resolved, was the handling of the issue carried out in an effective manner, and etc..  In other words the system measures the customer’s satisfaction based on how the issue was handled and the resolution provided and uses this measurement in order to learn from and improve itself in order to improve how future interactions are handled.  As a result, if the outcome of the interaction addressed the customer’s issue and performed it in an effective and efficient manner (e.g., number of interactions and/or contacts that were required to resolve the issue) then the system determines that the manner of handling was satisfactory, whereas if the engagement strategy resulted a poor outcome, e.g., issue not resolved, there was too much customer effort, or that there were too many interactions, then the system determines that this manner of handling was dissatisfactory and will learn from this experience in order to improve future interactions.). 
In regards to claims 3, 9, and 15, Kannan discloses the method of claim 2 (the system of claim 8; the non-transitory, computer-readable storage medium 14), wherein: the optimum support issue resolution option comprises assigning a case manager to the customer issue and providing an automated response to the customer issue to resolve the customer issue (¶ 61, 63, 77, 79, 98, 99 As discussed above, and additionally herein, the system collects and analyzes historical and current information related to interactions, the manner in which they were handled, and how they are currently being handled in order to determine the best manner to handle the current (and future) interactions, which includes assigning an agent to the customer and helping the agent (based on the results of the machine learning process) with resolving the customer’s issue). 
In regards to claims 4, 10, and 16, Kannan discloses the method of claim 3 (the system of claim 9; the non-transitory, computer-readable storage medium 15), wherein: 
the classifying comprises generating a customer sentiment score, an issue complexity rating and a classification confidence rating, the customer sentiment score providing a measurement of an emotional attitude of the particular customer towards the customer issue, the issue complexity rating providing an assessment of a complexity of the customer issue, the classification confidence rating providing a measurement of a confidence that a support type has been accurately classified; and
the case manager is assigned to the customer support issue when the customer sentiment score regarding the support issue resolution is lower than a predetermined level 
(¶ 55, 61, 70, 77, 79, 101 – 107 wherein the system classifies the current interaction (as well as past and future interactions) based on the customer’s behavior, a sentiment analysis and score, issue complexity, and how it compares against the managed issue categorization and knowledgebase that the system uses and refers to in order to determine the best strategy to implement in order to handle an interactions.  The system also utilizes information about not only a class of customers, but also the particular customer of the current interaction in order to determine if certain requirements, problems, issues, characteristics, and the like have been met or not in order determine which strategy to employ (i.e. confidence rating, wherein a high rating is an indication of a high match and that the strategy identified will address an issue).  For example, if a customer compares well against a class of customers the system will handle the customer in a manner that has found suitable for the class of customers that the customer matches with or if the system determines that the customer is a problem customer then the system will use this information to determine how the problem customer should be handled.  As was already discussed above, an agent will be assigned and the system will assist the agent with assisting the customer, which also includes determining if the customer should be transferred or if the system needs to determine that the channel of interaction needs to be changed, e.g., self-service to phone.; see also ¶ 82, 84 – 89, 104, 107 wherein a sentiment score and analysis can be determined in order to determine the sentiment associated with the interaction so as to then compare the results against stored information in order to provide the necessary information for resolving an issue by determining that the issue has been correctly analyzed, i.e. classified, so that the solution provided in stored information that the interaction is being compared with will be the best solution for the current interaction, wherein the sentiment and its score is a measurement of a customer’s emotional attitude regarding their issue and the complexity provides an assessment of the complexity of the customer issue, as well as customer effort). 
In regards to claims 5, 11, and 17, Kannan discloses the method of claim 1 (the system of claim 7; the non-transitory, computer-readable storage medium 13), further comprising: using the customer satisfaction regarding the support issue resolution when identifying a new optimum support issue resolution option for the particular customer (¶ 8, 19, 20, 77, 79, 94, 101, 103, 107 wherein the system updates its knowledgebase in order to use the results of the current interaction, e.g., was the customer’s issue resolved, was the handling of the issue carried out in an effective manner, and etc..  In other words the system measures the customer’s satisfaction based on how the issue was handled and the resolution provided and uses this measurement in order to learn from and improve itself in order to improve how future interactions are handled.  As a result, if the outcome of the interaction addressed the customer’s issue and performed it in an effective and efficient manner (e.g., number of interactions and/or contacts that were required to resolve the issue) then the system determines that the manner of handling was satisfactory, whereas if the engagement strategy resulted a poor outcome, e.g., issue not resolved, there was too much customer effort, or that there were too many interactions, then the system determines that this manner of handling was dissatisfactory and will learn from this experience in order to improve future interactions.). 
In regards to claims 6, 12, and 18, Kannan discloses the method of claim 1 (the system of claim 7; the non-transitory, computer-readable storage medium 13), further comprising: generating a domain-specific proficiency score based upon customer satisfaction score and a customer effort score (¶ 77, 98, 99, 100, 101, 102 – 106, 107, as best understood, the system utilizes machine learning in order to analyze how proficient it was in meeting a customer’s needs, wherein the results of the analysis are based on, at least, the customer satisfaction, e.g., was the issue resolved, did the customer have a good experience, and customer effort, e.g., time in the current journey, number of interactions, frustration, ease of interaction.  The system then visualizes its performance (as well as an agent’s performance) in order to determine if a model needs to be improved upon, as was discussed above.). 
In regards to claim 19, Kannan discloses the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (Fig. 6 – 8; ¶ 70, 100 wherein the system provides the customer with a self-help service and may suggest a self-help widget offering as the engagement strategy).  
In regards to claim 20, Kannan discloses the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (Fig. 6 – 8; ¶ 61, 70, 100 wherein customer assistance is provided on an on-demand basis, e.g., the customer calls, utilizes a website, accepts assistance, and so forth).  
In regards to claim 21, Kannan discloses the method of claim 1, wherein:  measuring customer satisfaction takes into account a customer satisfaction score and a customer effort score, the customer satisfaction score and the customer effort score being provided as feedback for the closed-loop controller system (¶ 101, 108 wherein the system takes into account various types of variables in its analysis, such as, but not limited to, a customer satisfaction score and customer effort score and, as discussed above, the system utilizes, at least, this information in order to improve upon itself, i.e. the output/results of an interaction is used as input  over several iterations in order to have the system learn and improve upon itself).
In regards to claim 22, Kannan discloses the method of claim 4, wherein:  the customer sentiment score is expressed as a numeric score, the numeric score representing one of positive, neutral and negative customer sentiment (Fig. 5; ¶ 28, 58, 89 wherein the variables used in the analysis discussed above are numerical and can range from a negative to positive value).
In regards to claim 23, Kannan discloses the method of claim 4, wherein:  the issue complexity rating is based upon a lexical diversity of the issue, the lexical diversity providing a measure of a proportion of lexical items in a particular customer request (¶ 25, 31, 79, 81, 84, 85, 107 wherein the description of the issue are collected and analyzed in order to identify and categorize the issue and allow for the system to provide a solution, wherein the issue is text mined in order to identify terms that can be used for the analysis, i.e. identify the issue, identify a solution, provide a solution, and determine the outcome in order improve upon itself).
In regards to claim 24, Kannan discloses the method of claim 4, wherein:  the classification confidence rating is expressed as a quantitative value (¶ 55, 61, 70, 77, 79, 101 – 107 wherein the system classifies the current interaction (as well as past and future interactions) based on the customer’s behavior, a sentiment analysis and score, issue complexity, and how it compares against the managed issue categorization and knowledgebase that the system uses and refers to in order to determine the best strategy to implement in order to handle an interactions.  The Examiner asserts that “quantitative value” is a broad concept as “quantitative” is defined as “of, relating to, or involving the measurement of quantity or amount.”  In light of this, the Examiner asserts that Kannan discloses that the system expresses the classification confidence rating as a quantitative value as the system is able perform a measurement of how well, i.e. amount/quantity, an issue fits within a particular classification and based on, at least, this fit the system is able to determine a solution.).
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.
Rejection under 35 USC 112
The rejections under 35 USC 112 have been maintained and modified in light of the provided amendments and arguments.  The Examiner asserts that the applicant never argued the first rejection pertaining to “business context data” and “customer support data.”  With regards to the second rejection, the Examiner has expanded the explanation in light of the amendments, but the basis of the rejection remains the same.
Rejection under 35 USC 102
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Pertinent Arguments
The applicant argues that Kannan fails to disclose “classifying which includes generating a customer sentiment score, an issue complexity rating and a classification confidence rating, much less where the customer sentiment score provides a measurement of an emotional attitude the particular customer towards the customer issue, the issue complexity rating provides an assessment of a complexity of the customer issue and classification confidence rating provides a measurement of a confidence that a support issue type has been accurately classified.”
However, the Examiner respectfully disagrees.
The Examiner asserts that the applicant’s arguments are conclusory statements that fail to specifically point out where the Examiner has erred in the rejection, as well as failing to point out what specific elements of the claimed invention overcome the rejection provided and why.  As such, since the applicant has failed to point out the supposed errors in the Examiner’s rejection, the provided remarks do not comply with 37 CFR 1.111(b). 
As was stated in the rejection, Kannan discloses ¶ 55, 61, 70, 77, 79, 101 – 107 wherein the system classifies the current interaction (as well as past and future interactions) based on the customer’s behavior, a sentiment analysis and score, issue complexity, and how it compares against the managed issue categorization and knowledgebase that the system uses and refers to in order to determine the best strategy to implement in order to handle an interactions.  The system also utilizes information about not only a class of customers, but also the particular customer of the current interaction in order to determine if certain requirements, problems, issues, characteristics, and the like have been met or not in order determine which strategy to employ (i.e. confidence rating, wherein a high rating is an indication of a high match and that the strategy identified will address an issue).  For example, if a customer compares well against a class of customers the system will handle the customer in a manner that has found suitable for the class of customers that the customer matches with or if the system determines that the customer is a problem customer then the system will use this information to determine how the problem customer should be handled.  As was already discussed above, an agent will be assigned and the system will assist the agent with assisting the customer, which also includes determining if the customer should be transferred or if the system needs to determine that the channel of interaction needs to be changed, e.g., self-service to phone.; see also ¶ 82, 84 – 89, 104, 107 wherein a sentiment score and analysis can be determined in order to determine the sentiment associated with the interaction so as to then compare the results against stored information in order to provide the necessary information for resolving an issue by determining that the issue has been correctly analyzed, i.e. classified, so that the solution provided in stored information that the interaction is being compared with will be the best solution for the current interaction, wherein the sentiment and its score is a measurement of a customer’s emotional attitude regarding their issue and the complexity provides an assessment of the complexity of the customer issue, as well as customer effort.
The applicant argues that Kannan fails to disclose “the issue complexity rating is based upon a lexical diversity of the issue, the lexical diversity providing a measure of a proportion of lexical items in a particular customer request.” (The applicant cites claim 24, however, the limitation is found in claim 23) 
However, the Examiner respectfully disagrees.
The Examiner asserts that the applicant’s arguments are conclusory statements that fail to specifically point out where the Examiner has erred in the rejection, as well as failing to point out what specific elements of the claimed invention overcome the rejection provided and why.  As such, since the applicant has failed to point out the supposed errors in the Examiner’s rejection, the provided remarks do not comply with 37 CFR 1.111(b). 
As was stated in the rejection, Kannan discloses ¶ 25, 31, 79, 81, 84, 85, 107 wherein the description of the issue are collected and analyzed in order to identify and categorize the issue and allow for the system to provide a solution, wherein the issue is text mined in order to identify terms that can be used for the analysis, i.e. identify the issue, identify a solution, provide a solution, and determine the outcome in order improve upon itself.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Anonymous (Salesforce Has Been Selected by Airbus to Put Customers at the Center of its Business: Global provider of aeronautics, space and related services fuels digital transformation with the world's smartest CRM platform); Kannan (WO 2015/100362 A1); Mandel et al. (US PGPub 2017/0243137 A1) – which are directed towards using machine learning for assisting in providing customer service
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        10/26/2021